 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaabs, Inc.andBakery Sales Drivers Union,Local No. 344.CaseNo. 13-CA-3330. July 29, 1960DECISION AND ORDEROn March 9, 1960, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board' has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following exceptions, additions, and modifications :1.We find in agreement with the Trial Examiner that Respondentunlawfully refused to bargain with the Union, although we date theinitial refusal from June 18, 1959, the date Respondent received theUnion's first request for bargaining, rather than from June 15, 1959,the date the Union filed its representation petition.'Respondent cor-rectly contends that the filing of a petition does not constitute a re-quest for bargaining, so as to make its failure to bargain, withoutmore, a violation of Section 8(a) (5) of the Act.We find no merit, however, in Respondent's further contention thatthe pendency of the petition justified its refusal to bargain after re-ceipt of the Union's claim of majority designation and bargainingdemand. It is true that an employer may in good faith insist upon aBoard election, as proof of a union's majority status.However, whenits insistence upon an election is motivated, not by any bona fide doubtas to the union's majority status, but rather by a rejection of the col-lective-bargaining principle, or a desire to gain time within which toundermine the union, such insistence is unlawful.'This question ofgood faith is one, which, of necessity, must be determined in thelight of all relevant facts in the case, including any unlawful conductof the employer.Here the record clearly establishes that Respond-ent's failure to bargain was motivated by its complete rejection of thecollective-bargaining principle.Its response to notification that theUnion had petitioned for an election among its truck-drivers was toi Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connectionwith thiscase to a three-member panel[Members Rodgers,Jenkins, and Fanning].'The Unionwithdrewits petition on June 30, 1959'Joy Silk Mills,Inc,85 NLRB 1263, enfd.185 F. 2d 732(C.A.D.C ).128 NLRB No. 44. LAABS, INC.375attempt to subvert the drivers'allegianceto the Union byofferingthema wage increaseconditioned upon their withdrawal from theUnion.Failing in this, Respondent discriminatorily discharged thedrivers at 5 o'clock on the day the Union mailed its letter demandingthat Respondent bargain with it as the representative of drivers andshipping room employees.Respondent's responseto that letter wasimmediately to interrogate and assist Balaz Meekesh, the only ship-ping room employee then at work' who had signed a union authoriza-tion card, in the preparation and mailing of a letter of withdrawalfrom the Union. These circumstances negate any possible claim ofgood-faith doubt as to the Union's majority status, and clearly demon-strate that Respondent's failure to bargain did not stem from any con-fusion asto the unit in which the Union claimed majority representa-tive status.5On the contrary, we are convinced that Respondent'sconduct at all times material herein was designed to undermine theUnion's support in order to avoid being placed in a position in whichit would be obligated to bargain with the Union, and that such conductwas motivated by Respondent's complete rejection of the collective-bargaining principle. In these circumstances we find that Respond-ent's failure to bargain, upon request of the Union on and after June18, 1959, violated Section 8 (a) (5) of the Act.2.In its brief, Respondent argues that a remedial order directingit to bargain with the Union would not effectuate the policies of theAct.It points out that it has never objected to the holding of anelection, which it regards as the only proper method of determiningits bargaining obligations at this time.This argument comes with illgrace from an employer who immediately upon the filing of theUnion's petition engaged in conduct which made the holding of afree election impossible.As we have found that on and after June18, 1959, Respondent unlawfully refused to bargain with the Union,we shall order the Respondent to recognize the Union as the repre-sentative of the employees in the unit described in the IntermediateReport and to bargain with the Union upon request.4 In addition to the truckdrivers and Meekesh,Dennis Emory,a shipping clerk, alsosigned a union authorization cardEmory was on vacation at the time of the aboveeventsUpon his return,Respondent promoted him out of the unit.e Respondent argues in its brief that the variance between the unit described in thepetition and the unit described in the Union's letter of June 17 created confusion as tothe exact nature of the unit for which the Union requested bargaining rights.This isbelied,however,by Respondent's prompt and successful attempt to subvert Meekesh'sunion adherence immediately upon its receipt of the June 17 letter.There is clearly nomerit in Respondent's further contention that the unit involved in the Union's requestfor bargaining-drivers and shipping room employees-is at variance with the unit allegedin the complaint and found herein to be appropriate-drivers, order fillers,and shippingand receiving room clerks.The latter merely details the particular classifications ofRespondent's shipping room employeesThe Union's request clearly communicated tothe Respondent the extent of the unit of employees for which it wished to bargain, anditwas therefore a proper request.Cf.The C. L. Bailey Grocery Company,100 NLRB576, 580 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have also found in agreement with the Trial Examiner thatRespondent discriminatorily discharged truckdrivers LaPorte andSanfelippo.Contrary to the Trial Examiner, we deem it unneces-sary to direct Respondent to offer them immediate and full reinstate-ment to their former or substantially equivalent positions, because weview Respondent's offer of reemployment, made on or about August28, 1959, as an offer of reinstatement.Sanfelippo accepted such offerand returned to work on September 15 or 16, 1959, and LaPorte re-jected such offer when tendered to him.Accordingly, we shall tollRespondent's backpay liability in the case of Sanfelippo, as of thedate he returned to work, and in the case of LaPorte, as of the datehe refused such offer.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that : The Respondent Laabs, Inc.,its officers, agents, supervisors, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Bakery Sales DriversUnion, Local No. 344, as the exclusive bargaining representative ofall drivers, order fillers, and shipping and receiving room clerks ofLaabs, Inc., at its Milwaukee, Wisconsin, warehouse and stores, ex-cluding office and clerical employees, watchmen, guards, professionalemployees, supervisors as defined in the Act, and all other employees.(b) Interrogating its employees concerning their organizationalactivities, or in any manner soliciting, offering inducements to, orassisting them with respect to withdrawing their support of or affilia-tion with any labor organization.(c)Discouraging membership in Bakery Sales Drivers Union,Local No. 344, or any other labor organization, by discriminating inregard to hire or tenure of employment, or any term or condition ofemployment.(d) In any other manner interfering with, restraining, or coercingits employees, or infringing upon their exercise of the rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a)Upon request, bargain collectively with Bakery Sales DriversUnion, Local No. 344, as the exclusive representative of all drivers andshipping room employees in the aforesaid appropriate unit, and, if anunderstanding is reached, embody such understanding in a signedagreement. LAABS, INC.377(b)Make Ronald F. LaPorte, Jr., and Jack M. Sanfelippo wholefor any loss of pay in the manner set forth in paragraph 2 of theDecision herein.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity reports, timecards, personnel files, and all other recordsnecessary to analyze, compute, and determine the amounts of backpayto which the discriminatees herein may be entitled under the terms ofthis Order.(cl)Post at its stores and warehouse in Milwaukee, Wisconsin,copies of the notice attached hereto marked "Appendix." ICopies ofsaid notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by a duly authorizedrepresentative of Laabs, Inc., be posted by Respondent immediatelyupon receipt thereof, and maintained by it for 60 days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Re-spondent to insure that such notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order what steps theRespondent has taken to comply herewith.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Entoreing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively in good faith with Bakery SalesDrivers Union, Local No. 344, as the exclusive representativeof all employees in the bargaining unit described below withrespect to rates of pay, hours of employment, and other conditionsof employment, and, if an understanding is reached, we willembody such understanding in a signed contract. The bargainingunit is:All drivers, order fillers, and shipping and receiving roomclerks of Laabs, Inc., at its Milwaukee, Wisconsin, warehouseand stores, excluding office and clerical employees, watchmen,guards, professional employees, supervisors as defined in theAct, and all other employees. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Ronald F. LaPorte, Jr., and Jack M. Sanfelippowhole for any loss of pay they may have suffered by reason of ourdiscrimination against them.WE WILL NOT in any manner interfere with, restrain, or coerceour employees or otherwise infringe upon their exercise of theright to self-organization, to form, join, or assist Bakery SalesDrivers Union, Local No. 344, or any other labor organization, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as 'a condition of employment as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.All of our employees are free to become and remain or to refrainfrom becoming or remaining members of the above-named Union, orany other labor organization, except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a) (3)of the Act.LAABS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEWith all parties represented, this proceeding was heard before the duly designatedTrial Examiner at Milwaukee, Wisconsin, on November 23 and 24, 1959, upon acomplaint filed by the General Counsel of the National Labor Relations Board,herein respectively designated as General Counsel and the Board, and an answerthereto filed by Laabs, Inc., herein called the Respondent.The principal issueslitigated were as follows:.1.Whether the Respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act by (a) interrogatingcertain employees concerning their membership in a labor organization and con-certed activities for the purpose of collective bargaining or other mutual -aid orprotection; (b) assisting and soliciting employees to withdraw their support, affili-ation,and membership from a labor organization; and (c) offering economicbenefits to employees if they would refrain from engaging in concerted activities forthe purpose of collective bargaining or other mutual aid or protection.2.Whether the Respondent discriminated in regard to hire or tenure of employ-ment to discourage membership in a labor organization by discharging and refusingto reinstate Jack M. Sanfelippo and Ronald F. LaPorte, Jr., because of theirmembership in and concerted activities on behalf of a labor organization.3.Whether the Respondent refused to bargain collectively with Bakery SalesDrivers Union, Local No. 344 (herein called the Union), as the exclusive repre-sentative of its employees, subject to the provisions of Section 9(a) of the Act. LAABS, INC.379Upon motion of the General Counsel, paragraph II of the complaint wasamended to allege that Respondent was incorporated under the laws of Wisconsin;and paragraph VII was amended to allege that the appropriate unit herein consistsof "all drivers, order fillers, and shipping and receiving room clerks of Respondentat itsMilwaukee,Wisconsin,warehouse and store, excluding office and clericalemployees, watchmen, guards, professional employees, supervisors as defined inthe Act, and all other employees "Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.BUSINESS OF RESPONDENT EMPLOYERLaabs, Inc., is a corporation organized and existing under and by virtue of thelaws of Wisconsin, having its principal offices and places of business in the cityofMilwaukee, Wisconsin, where it is engaged in the wholesale and retail sale ofsurgical equipment, hospital, laboratory, and physician supplies, chemicals, drugs,pharmaceuticals, and related products to doctors, hospitals, colleges, high schools,industrial plants, and the general public.During the calendar year 1958, whichperiod is representative of all times material herein, the Respondent in the courseof its business operations purchased and received directly from sources outside theState of Wisconsin merchandise and materials valued in excess of $500,000; andduring the same period sold and delivered such products valued in excess of $700,000to its own customers within said State. I find, therefore, and it is stipulated byall parties that the Respondent is engaged in commerce within themeaning of Sec-tion 2(6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act.Corporate officials and supervisors of the Respondent include August Stegeman(president),Elmer Volkmann (vice president-treasurer-general manager), EdgarVolkmann (secretary), and Gerald (Jerry) Valentine (supervisor in charge of re-ceiving, shipping, and delivering merchandise).Headquarters of Laabs, Inc., islocated in the primary store located at 1937 West Vliet Street at 35th Street in thebusiness section of Milwaukee, and under a separate manager Respondent operatesa branch store on North Avenue at 85th Street about 6 or 7 miles from the parentstore,which is exclusively devoted to compounding doctors' prescriptions for resi-dents in a suburban area.The parent store consists of a pharmacy, wherein morethan 30 professional pharmacists are employed, the general offices of the corpora-tion,and ample warehouse facilities.President Stegeman devotes his time topublic relations and operation of the pharmacy.General Manager Elmer Volk-mannisresponsible for office administration and overall operations.SecretaryEdgar Volkmann is himself a professional pharmacist and is primarilyengaged inoperation of the pharmacy and truss fitting department.These three officials jointlydetermine, establish, and carry out the business policies of the corporation.II.THE LABOR ORGANIZATION INVOLVEDBakery Sales Drivers Union, Local No. 344, is a labor organization within themeaning of Section 2(5) of the Act, and exists in whole or in part for the purposeof representing employees in dealing with employers concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions of work.In. THE UNFAIR LABOR PRACTICESA. The appropriate unitAt its parent store Respondent operates a receiving, shipping, and delivery de-partment under the supervision of Gerald (Jerry) Valentine, who is classified asbilling clerk.Personnel normally under his supervision include all shipping roomemployees and delivery truckdrivers.By reason of common supervision, interrela-tion and integration of their employment, and the similarity of work performed fortheir employer, I find, as alleged in the amended complaint, that within the meaningof Section 9(b) of the Act the following employees constitute an appropriateunit for the purposes of collective bargaining, to wit:All drivers, order fillers, and shipping and receiving room clerks of Laabs, Inc.,at its Milwaukee, Wisconsin, warehouse and stores, excluding office and clericalemployees, watchmen, guards, professional employees, supervisors as definedin the Act, and all other employees. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Interference and discriminationIn June 1959 the aforesaid appropriate unit under the supervision of Jerry Valen-tine consisted of Dennis M. Emery (shipping clerk), Donald Kruecke (receivingclerk),' Balaz Meekesh (stock man and order filler), Ronald F. LaPorte, Jr. (truck-driver), and Jack M Sanfelippo (truckdriver).Prior to June a third truckdnver(unnamed) had been terminated, and Respondent had promised summer employ-ment to a high school student named Melvin Slutzky, who was the son of a valuedcustomer physician of Laabs, Inc.On or about June 12, 1959, truckdriver Sanfelippo signed an application for mem-bership in International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 344, and designated it as his representativefor the purposes of collective bargaining.At the solicitation of Sanfelippo identicalunion cards were also signed by Dennis M. Emery, Balaz Meekesh, and Ronald F.LaPorte, Jr., on the same day.These authorization cards were thereupon deliveredto Don Beatty, Business Agent for Bakery Sales Drivers Union, Local No. 344, whichis the Local Union designated therein.The four cards submitted involved all em-ployees in the aforesaid appropriate unit, excepting Don Kreucke, and constituted amajority of four-fifths thereof.Thereupon, the Union filed a representation petition with the National LaborRelations Board in Case No. 13-RC-6642 on Monday, June 15, 1959, requestingcertification as the bargaining representative of employees of Laabs, Inc., in a unitconsisting of five employees, including drivers, but excluding all clerical employees,supervisory employees, guards, and other employees specifically excluded by theAct.Thereafter by letter dated June 17, 1959, the Union notified Respondent thatit had been designated as collective-bargaining agent by a majority of itsdrivers andshipping room employees,and thereby corrected the limitation of "drivers" in theoriginal petition to include shipping room employees also. In this letter the Unionrequested that Respondent fix a time and place of meeting to discuss the terms andconditions of a collective-bargaining agreement.Following this letter the Union onJune 18, 1959, further notified Respondent by telegram (Western Union) thatBakery Sales Drivers Union Local No. 344, had been designated as collective-bargaining agent in a collective bargaining unit of drivers and shipping room em-ployees, and again requested that Respondent meet with the Union immediately forthe purpose of collective bargaining in behalf of these employees.The Union alsooffered to submit signed authorization cards for comparison with payroll signaturesto support its claim of majority representation.The Respondent made no reply toeither communication, although it is admitted that both were received.Respondent received a copy of the aforesaid petition by registered mail on themorning of June 16, 1959, before its truckdrivers had gone out on their deliveryroutes.At approximately 10 am. General Manager Elmer Volkmann, with thedocument in hand, went upstairs into the warehouse to see Ronald F. LaPorte, Jr.,and Jack M. Sanfelippo. In the presence of Supervisor Jerry Valentine, he inquiredin substance why they were trying to get a union to handle their grievances, if any,instead of coming directly to him about such matters.According to LaPorte, ElmerVolkmann at that time also made a statement to the effect that the Company couldnot afford to pay union wages. In reply, LaPorte inquired, "Did you ever try to sup-port a family on $1.40 per hour9", and then went downstairs to his truck. Sanfelippomade a statement to the effect that the drivers should be getting a raise in pay andmore benefits-that Respondent had repeatedly promised health and welfare pro-grams, which they had never received.Later during the afternoon of the sameday and following his conversation with the two truckdrivers, Elmer Volkmann dis-cussed the subject with Supervisor Jerry Valentine, and authorized him to offer anincrease in wages of 15 cents per hour to the truckdrivers and to tell them that hewas working on the health and welfare program.Thereafter at approximately6 p m of the same day, Supervisor Valentine approached each of these driversseparately at their trucks in the parking lot and offered them the increase in pay andother proposed benefits upon condition that they drop the Union.Both Ronald F.LaPorte, Jr., and Jack M. Sanfelippo credibly testified that the offer was conditionedupon their abandonment of the Union; which was incredibly denied by SupervisorJerry Valentine, although admitting that he expected an answer as to whether theproposal would satisfy them. In any event, each of the truckdrivers refused toaccept this proposal, and no such wage increase was ever put into effect.Although Supervisor Valentine denies having made any report whatever as toacceptance or nonacceptance of the proposed wage increase, General Manager1Kruecke was a nephew ofStegeman,one of the principal owners of the business. LAABS, INC.381Elmer Volkmann called his brother, Edgar Volkmann, between 6 and 9 p.m. thatnight, and gave him undisclosed information and instructions concerning the situation.He then departed the city of Milwaukee and did not report for duty at the VlietStreet store on June 17, 1959, purportedly for the reason that it was his day off.Edgar Voklmami credibly testified in substance that between 6 and 9 p.m. onTuesday, June 16, 1959, General Manager Elmer Volkmann called him by telephoneat his home, and said:We are involved in some difficulties at the store with some of the help I thinkthat we're going to have to carry into operation that thing that we have plannedfor sometime and that is that we will have to change our delivery system over.For economic reasons, I think that we are going to have to employ UnitedParcel and work out a plan that we had talked about on previous occasions tomake our delivery system more efficient and more economic to the store. Iwould like to have you contact United Parcel and see what arrangements canbe made for them to take the bulk of our deliveries.We have already hiredMelvin Slutzky, who is supposed to start any day. I suggest that we lay offLaPorte and Sanfelippo, and we will have Melvin Slutzky as an emergencydriver and try out the new system. The boys are demanding a higher wage rateand they want us to pay their Blue Cross and give them extra hospital benefits.You know very well that we cannot afford the extra expense right now.Pursuant to the foregoing telephone conversation, Edgar Volkmann on Wednesday,June 17, 1959, reached an agreement with United Parcel Service to deliver packages,within the city of Milwaukee, not exceeding 40 pounds in weight and limited in sizeto dimensions prescribed by the United States Post Office Department for packagessent by parcel post; with service restricted to one pickup daily and delivery within24 hours on the following day to a particular place, but not to a specified individualor department.Upon the consummation of this arrangement and the expectationof Melvin Slutzky reporting to work as an emergency truckdriver for the summerseason, Edgar Volkmann indefinitely laid off or discharged Ronald F. LaPorte, Jr.,and Jack M. Sanfelippo at approximately 5 p.m. on Wednesday, June 17, 1959.On June 18, 1959, Balaz Meekesh (order filler) was called into the fitting roomfor interrogation concerning his union activities by Elmer Volkmann and EdgarVolkmann.First they inquired whether he had signed the petition, and what heknew about it.Elmer Volkmann mentioned the fact that Sanfelippo had gonearound getting signatures on union cards, and in substance said "we know you signedfor the Union.We know you did not organize. The organizer was Sanfelippo.We do not think the guys are organized right.You are not a truckdriver, so youare not part of itYou fellows did not organize right.You should have come tous first."Thereafter, on June 20, 1959, Meekesh went back to see Elmer Volkmann,and requested him to prepart a letter of withdrawal from the Union.Volkmannprepared such a letter in longhand, and it was then prepared in typewritten form byIrwinWiczinsky (the buyer) while still in the office, and addressed for mailing tothe Union in an envelope bearing the return address of Labbs, Inc. Salesman Kull-man took Meckesh to the post office in his car and witnessed the posting of the letterby registered mail.Thereafter,Meekesh delivered the post office receipt for theregistered letter to Elmer Volkmann for safekeeping and as evidence of the postingthereof.Shipping clerk Dennis M. Emery signed a union card at the solicitation of JackM. Sanfelippo on June 12, 1959, while on vacation, and did not return to workuntil the early part of July 1959.Upon return from vacation, he admittedly dis-cussed the union situation with Supervisor Jerry Valentine, but when called as awitness herein could not remember the substance of their conversation.At anyrate, shortly thereafter on July 13, 1959, Respondent promoted Emery to the rankof supervisor of its chemical department, thereby removing him as an eligiblemember of the Union in the appropriate unitAlthough Emery became the suc-cessor to a graduate chemist, who had recently been terminated by the Respondentasmanager of its chemical department, a degree in chemistry was not required tohold that position.Since the Respondent found this man qualified by experience forsuch promotion, I find it unnecessary to determine, under the circumstances of thiscase,whether Respondent was moved by other considerations in making theappointment.C. The refusal to bargainIt is entirely clear from all of the evidence in this case that at all times on andafter June 12, 1959, the Union was and is the duly authorized and exclusive repre-sentative of a majority of Respondent's truckdrivers and shipping room employees 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate unit.Having by petition filed on June 15, 1959, by letter of June17, 1959, and by telegram of June 18, 1959, together with an offer to submit proofof its majority in the form of authorization cards, repeatedly requested the Re-spondent to bargain and negotiate in good faith with respect to a collective-bargaining agreement, Business Agent Don Beatty again on June 22, 1959, went tothe Vliet Street store of the Respondent in person, and attempted to negotiate withEdgar Volkmann both with respect to wages and the reinstatement of truckdriversRonald F. LaPorte, Jr., and Jack M. Sanfelippo.On that occasion the Respondentcontended that the truckdrivers were laid off for economic reasons by reason of anewly established delivery system under contract with United Parcel Service.Withrespect to any wage agreement, Edgar Volkmann asserted that Respondent could notafford to pay union wages and refused to negotiate with respect thereto on theground that there was not an appropriate unit since the termination of the twotruckdrivers, but that he would not object to holding an election.Thereupon, hereferred Beatty to Respondent's lawyer.Consequently, the Union filed a charge onJune 22, 1959, with the National Labor Relations Board, and with consent of itsRegional Director withdrew the representation petition in Case No. 13-RC-6642,pending the determination of alleged unfair labor practices herein.D. The new delivery systemAn analysis of the alleged new delivery system adopted by Respondent on June17, 1959, is necessary to determine by what good faith, if any, it was moved indischarging Ronald F. LaPorte, Jr., and Jack M. Sanfelippo, and otherwise interferingwith, restraining, and coercing its employees in their exercise of the rights guaranteedin Section 7 of the Act. From all of the evidence in this case, it appears extremelydoubtful that Respondent actually made any material changes in its deliveryoperations.Many packages delivered to customers by the Respondent consist of prescriptions,pharmaceuticals, medicines, and hospital and physicians supplies of an emergencynature requiring immediate delivery, which cannot be held over to the followingday.Other supplies such as hospital beds, bulky surgical equipment, etc., exceedthe weight and dimensions of parcel post packages.For this and other reasons ofconvenience, including prompt delivery to customers, the Respondent has alwaysmaintained its own private delivery service, and resorted to public delivery servicesuch as that furnished by the United Parcel Service only for distant or isolateddeliveries when time was not of the essence.Even on such occasions the restrictionto 40 pounds in weight and parcel post dimensions imposed by United Parcel Serviceoften required the Respondent to make such deliveries by its own truckdrivers.In June 1959 the Respondent owned three delivery trucks, one of which was tempo-rarily idle because its operator had been terminated or quit during the period fromJanuary to June 1959.The two trucks remaining in use were operated by truck-drivers,Ronald F. LaPorte, Jr., and Jack M. Sanfelippo, respectively, and theterritory on the west side of Milwaukee formerly serviced by a third truckdriverhad been equally divided and assigned to LaPorte and Sanfelippo in addition toother territory covered by their delivery routes.Consequently, the territory nowserviced by LaPorte embraced all areas within the city limits of Milwaukee lyingsouth of Vliet and east of 35th Streets, including the lake front extending all the wayto South Milwaukee.Territory now assigned to Sanfelippo embraced all areas ofthe city lying north of Vliet and west of 35th Streets, including deliveries from Re-spondent's branch store at North Avenue and 85th Street. In order to cover theirroutes these two drivers customarily worked more than 50 hours per week. San-felippo had often complained that it was impractical for him to pick up and makedeliveries from the branch store at 85th Street and North Avenue, and Respondentadmits that it was a nuisance for him to do so.Following their layoff on June 17, 1959, the Respondent hired two high schoolstudents as truckdrivers to replace LaPorte and Sanfelippo for the summer months,until recalled to school in the early part of September.At the same time Respond-ent traded in one of its trucks fora station wagon more suitable for fast deliveries.Thereupon one truck and the station wagon was used for deliveries from the VlietStreet store, and the third truck was sent out to the branch store at 85th Street andNorth Avenue on a permanent basis to be operated by an employee at that storerather than keep the route of Sanfelippo overloaded.Thus three motor vehiclesand three new truckdrivers were utilized to replace two trucks and truckdriversemployed prior to June 17, 1959, in addition to awarding more patronage to UnitedParcel Service.When the high school students went back to school in September 1959 it becamenecessary for Respondent to employ replacements for them.Consequently, on or LAABS, INC.383about August 28, 1959,Respondent sent a letter by registered mail to Ronald F.LaPorte offering him a position with duties similar to those performed prior to histermination.This letterappears to be an offer of new employment,but not rein-statement to his former position without loss of pay and other rights and privilegesof employment.At any rate, LaPorte did not accept the offer.At approximatelythe same time Respondent also offered reemployment to Jack M. Sanfelippo, and onSeptember 15, 1959, Sanfelippo went back to work as a truckdriver at his former rateof pay but was assigned to a new delivery route on the south side of Milwaukeeinstead of the north side.Not being able to rehire LaPorte, the Respondent hiredanother truckdriver to operate a route on the north side, and has also continuedthe use of its third motor vehicle and driver at the branch store.Concluding FindingsFrom the foregoing findings of fact based upon a preponderance of the evidence,and the entire record in the case, I find that:(1)At all times since June 15, 1959,the Respondent has refused to recognizeand bargain with Bakery Sales Drivers Union, Local No. 344, as the exclusiverepresentative of its employees in the appropriate unit for the purpose of collectivebargaining.(2)During the period June 16 through 20, 1959, the Respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act by interrogating Ronald F. LaPorte, Jr., Jack M. Sanfelippo,and Balaz Meekesh concerning their affiliation with and concerted activities onbehalf of a labor organization, by offering them increased wages and other benefitsif they would withdraw from the Union, and assisting Balaz Meekesh in preparingand submitting by registered mail his resignation as a member of Bakery SalesDrivers Union, Local No. 344.(3)On or about June 17, 1959, discriminatorily laid off or discharged it truck-drivers Ronald F LaPorte, Jr., and Jack M. Sanfelippo to discourage membershipin a labor organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III,above, occurring in connectionwith the operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain unfairlabor practices, it will be recommended that it cease and desist therefrom and takeaffirmative action designed to effectuate the policies of the Act. It will be recom-mended that the Respondent, upon request, bargain collectively with Bakery SalesDrivers Union, Local No. 344, as the exclusive representative of all employees inthe unit herein found to be appropriate for the purposes of collective bargaining;that it offer to Ronald F. LaPorte, Jr., and Jack M. Sanfelippo immediate andfull reinstatement to their former or substantially equivalent positions2withoutprejudice to their seniority and other rights and privileges of employment, dismiss-ing, if necessary, any persons hired to replace them,and make each of them wholefor any loss of pay suffered by reason of the discrimination against them by thepayment to each of a sum of money equal to the amount he would normally haveearned as wages from the date on which his employment was terminated by theRespondent to the date on which Respondent shall offer to him proper reinstate-ment as herein provided, less net earnings,3 to be computed on a quarterly basis inthe manner set forth in F.W. Woolworth Company,90 NLRB 287, andN.L.R.B. v.Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344. Earnings in one particularquarter shall have no effect upon the backpay liability for any other such period.By reason of the recurrent nature of conduct heretofore engaged in by the Respond-ent,which demonstrates its hostility toward the principles of collective bargainingand the likelihood that such conduct may continue in the future, it will also be recom-mended that Respondent cease and desist from in any manner infringing upon therights of employees guaranteed in Section7 of the Act.2 SeeThe Chase National Bank of the City of New York,San Juan,Puerto Rico,Branch,65 NLRB 8278 SeeCrossett Lumber Company,8 NLRB 440, 497-498. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Bakery Sales Drivers Union, Local No. 344, is a labor organization within-themeaning of Section 2(5) of the Act.2.All drivers, order fillers, and shipping and receiving room clerks of Laabs, Inc ,at itMilwaukee,Wisconsin,warehouse and stores, excluding office and clericalemployees, watchmen, guards, professional employees, supervisors as defined in theAct, and all other employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.3.Bakery Sales Drivers Union, Local No. 344, has been at all times since June12, 1959, and now is the exclusive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.By failing and refusing at all times since June 15, 1959, to bargain withBakery 'Sales Drivers Union, Local No. 344, as the exclusive bargaining repre-sentative of employees in the appropriate unit, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.5.By discriminating in regard to the hire and tenure of employment of its employ-ees Ronald W. LaPorte, Jr., and Jack M. Sanfelippo to discourage membership ina labor organization, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)1(3) of the Act.6.Derivatively by the aforesaid unfair labor practices, and independently byinterrogating its employees Ronald F. LaPorte, Jr., Jack M. Sanfelippo, and BalazMeekesh concerning their affiliations with a labor organization, by offering induce-ments to LaPorte and Sanfelippo in the form of increased wages and other benefitsif they would withdraw from the Union, and by assisting Balaz Meekesh in prepar-ing a letter of withdrawal from the Union, the Respondent has been and is nowinterferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section &(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Continental Bus System,Inc.andDivision 1142, AmalgamatedAssociation of Street, Electric Railway & Motor Coach Em-ployees of America,AFL-CIO.Case No. 16-CA-1184. August 1,1960DECISION AND ORDEROn November 20, 1959, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in any of theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter theGeneral Counsel filed exceptions to the Intermediate Report and asupporting brief, and the Respondent filed limited exceptions and abrief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].128 NLRB No. 47.